Citation Nr: 1235134	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-011 13	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), and depression.  

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	A. Sidhu, Attorney


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1964 to April 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case has been before the Board on prior occasions, and was remanded in April 2010 and June 2012 for procedural and evidentiary development.  Further evidentiary development is required prior to a final adjudication.   The Veteran's case was transferred to the RO in Manila, the Republic of the Philippines after initial adjudication; however, the Veteran has returned to Washington, and the jurisdiction of the claims file is again in Seattle.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was recently before the Board, and it was remanded so that a Travel Board hearing with a Veterans Law Judge could be afforded.   The Veteran, through his attorney, submitted a written statement attesting to his desire to withdraw a request for a hearing.  Accordingly, the request for a hearing is withdrawn, and the mandates of the most recent remand order have been satisfied.  

With regard to the claims on appeal, the Veteran's attorney has requested that new, comprehensive VA examinations be afforded.  Upon review, it is noted that the Veteran received VA psychiatric and orthopedic examinations in June 2010 pursuant to a Board remand.  Essentially, the Veteran's attorney contended that the examinations are inadequate, in that, with respect to the psychiatric examination of record, no account was taken as to the Veteran's exposure to stressful family events in service, and particularly, if behavioral abnormalities noted in service were manifestations of psychiatric illness.  The service treatment records do note that the Veteran had personal problems in service, and that while no psychiatric diagnosis was present at the time of separation, there were noted problematic reactions to situational stress.  The Veteran was removed from active duty on hardship grounds.  

The Board notes that the Veteran was diagnosed with dysthymia during the VA examination.  The Veteran's legal problems in service, to include his absent without leave (AWOL) status, were reported by the examining psychiatrist; however, as noted by the attorney, there was no discussion as to if these behavioral problems or difficulties with situational stress represented early manifestations of a psychiatric illness or, alternatively, were causally related to a current psychiatric disorder.  As to etiology, there was only a suggested relationship between cocaine abuse and dysthymia, and the opinion on such a linkage was equivocal (i.e. examiner stated that there "could be" attribution of the chronic illness with substance abuse).  The examiner did note a previous diagnosis of PTSD and, as mentioned by the representative, did not make any further discussion as to this condition save to articulate that it had been reported historically.  

With respect to the orthopedic examination, the attorney pointed out that the June 2010 examiner did not take into account diagnoses other than gout, and that there was no discussion of potential osteoarthritis or radiographic evidence which noted a possible remote trauma.  As noted in the Board's remand order of April 2010, the Veteran's service treatment records document a fall on the stairs occurring in September 1964 with a possible torn ligament.  Thus, there is a historical injury to the knee in service which might, potentially, be related to a current condition in the joint.  The Veteran's attorney noted that a VA radiologist had opined, in May 2006, that changes in the left knee were possibly related to a past traumatic event.  It was contended that this should have been expressly discussed by the VA examiner in the report, and that the failure to do so makes the examination report lacking in probative value.  As an additional argument to further that contention, the attorney noted that the basis for the negative opinion in the 2010 VA examination report was that as there was no documentation of a chronic knee disorder in service, a current knee disorder did not begin in service.  Essentially, the attorney disputes this conclusion as being based of an incorrect legal standard and being lacking in rationale.  

The Board concurs with the sentiments of the Veteran's representative.  Simply put, the 2010 orthopedic and psychiatric VA examinations are lacking in supportive rationale, and are of limited use to the Board.  Indeed, with regard to medical opinions, it is noted that the probative value of such evidence is dependent on the level of support associated with the opinion.  When the Board remanded these claims for development in 2010, it was so that well-rationalized medical opinions could be obtained.  Veterans, as a matter of law, are entitled to compliance with Board instructions.  As that has not happened in this case, remedial examinations are warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:
                          
1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of current left knee disability.  In this regard, the examiner must review the claims file and determine the nature of all current pathologies present in the left knee, to include osteoarthritis or torn ligaments.  It is asked that the examiner then determine if it is at least as likely as not that any left knee disorder had causal origins in service, to include as a result of an in-service fall in 1964.  A rationale must accompany all conclusions reached in the examination report.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the nature and etiology of any current psychiatric disability, to include dysthymia, anxiety disorder, and PTSD.  The examiner should review the claims file and, after the mental status examination, should opine as to if it is at least as likely as not that any current psychiatric disorder had causal origins in service.   In so doing, the examiner is reminded that the Veteran's contentions should be discussed, to include his behavioral/disciplinary and family problems in service, and rationales should be associated with all conclusions reached in the examination report.  

3.  Following the directed development, the RO must conduct a de novo review of the claims on the merits.  Should the claims not be granted, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


